               Case 2:20-cv-05638-CFK Document 9 Filed 01/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF PENNSYLVANIA

     AAMCO TRANSMISSIONS, LLC,                   :
     f/k/a AAMCO TRANSMISSIONS, INC.,            :      CIVIL ACTION
                     Petitioner,                 :
                                                 :
                   v.                            :
                                                 :
                                                 :      Case No. 20-5638
     TIMOTHY F. O’NEILL, and                     :
     T. O’NEILL III, INC.,                       :
                          Respondents.           :

                                                 Memorandum
     Kenney, J.                                                                   January 21, 2021

            This matter comes before the Court on AAMCO Transmissions, LLC’s Petition to Confirm

     Arbitration Award (ECF No. 1). For the reasons that follow, the Court will grant AAMCO

     Transmissions, LLC’s Petition and confirm the Arbitrator’s Award.

I.          BACKGROUND

            Petitioner AAMCO Transmissions, LLC (“AAMCO”) is the national franchisor of

     AAMCO-brand auto repair shops located across the United States. ECF No. 1 ¶ 1. AAMCO is a

     Pennsylvania limited liability company with a Horsham, Pennsylvania principal place of business.

     Id. ¶ 4. Respondents, Timothy F. O’Neill and T.O’Neill III, Inc. (“Respondents”), are the former

     franchisees of a Maryland AAMCO-brand center operated under a franchise agreement with

     AAMCO. Id. ¶¶ 1,5.

            The parties entered into a franchise agreement (“Agreement”) on November 14, 2016. Id.

     ¶ 10. The Agreement contained an agreement to arbitrate requiring the parties to arbitrate “any

     claim arising out of or related to this Agreement or the making, performance, breach, or

     interpretation of this Agreement… at the JAMS office in Philadelphia, Pennsylvania.” ECF No. 1,

     Ex.1 at p. 39–40. The Agreement includes a provision for confirmation of the Award in court. Id.
                Case 2:20-cv-05638-CFK Document 9 Filed 01/21/21 Page 2 of 3




             According to AAMCO, Respondents abandoned their franchise location on or about May

      4, 2019 before the Agreement’s scheduled term expired. ECF No. 1 ¶ 11. AAMCO then submitted

      a demand for arbitration with which Respondents were served. See AAMCO Transmissions, LLC

      f/k/a AAMCO Transmissions, Inc. v. Timothy F. O’Neill and T. O’Neill III, Inc., JAMS Ref. No.

      1450006284. Though Respondents received notice of an evidentiary hearing held by the appointed

      arbitrator Gregory P. Miller on November 20, 2019, they did not appear or participate. ECF No. 1

      ¶¶ 13–15. On December 13, 2019, Arbitrator Miller rendered a final award to AAMCO of

      $120,956,12 in damages and $13,825.13 in attorneys fees. AAMCO timely filed the instant

      Petition to Confirm Arbitration Award (ECF No. 1) under the Federal Arbitration Act on

      November 11, 2020. See 9 U.S.C. § 9. Respondents have not filed a response to AAMCO’s

      Petition, and the time to do so has passed.

II.          DISCUSSION

             A district court’s role in the arbitration process is limited. “[W]hen enforcement of an

      arbitration award is sought[,] ... the [Federal Arbitration Act] authorizes the district court to

      confirm, vacate, or modify the award under a narrow scope of judicial review.” Teamsters Local

      177 v. United Parcel Serv., 966 F.3d 245, 251 (3d Cir. 2020) (quoting John Hancock Mut. Life

      Ins. Co. v. Olick, 151 F.3d 132, 136 (3d Cir. 1998)). The FAA provides in relevant part that this

      Court, save exceptions not before it, “must grant” a timely request for an arbitration award. 9

      U.S.C. § 9. Absent any dispute about the arbitration award, “[b]y a truncated summary proceeding,

      the FAA directs district courts to give their imprimatur to arbitration awards by converting them

      into enforceable judgments of the court.” Teamsters Local 177, 966 F.3d at 251. “Once confirmed,

      an arbitration award becomes a judgment of the court, entitled to ‘the same force and effect, in all
                 Case 2:20-cv-05638-CFK Document 9 Filed 01/21/21 Page 3 of 3




       respects, as, and ... subject to all the provisions of law relating to, a judgment in [any other]

       action.’” Id (quoting § 13).

              In this case, the Agreement provides in relevant part, that

              [J]udgment upon the award of the arbitration may be entered in the court having
              jurisdiction thereof, or application may be made to such court for a judicial
              acceptance of the award or an order of enforcement, and the parties submit
              themselves to the jurisdiction of any such competent jurisdiction for the entry and
              enforcement of the award.

              ECF No. 1, Ex. 1 at 39. As such, AAMCO’s Petition to Confirm Arbitrator’s Award was

       properly filed with this Court according to the terms of the parties’ Agreement and the FAA.

       AAMCO filed its Petition on November 11, 2020, within the one-year timeframe provided by the

       FAA for the submission of an application for confirmation of the Award. As Respondents have

       failed to appear, much less respond to AAMCO’s Petition, Respondents have not alleged that any

       of the statutory bases for vacating the Award exist here. Accordingly, the Court will confirm the

       Arbitrator’s Award and will enter judgment in favor of AAMCO, as set forth in the Award, and

       with Respondents to bear AAMCO’s attorneys’ fees, costs and other expenses in the sum of

       $13,825.13. See ECF No. 1, Ex. 2 at p. 63.

III.          CONCLUSION

              For the reasons set forth above, the Court will grant AAMCO’s Petition to Confirm

       Arbitration Award and will enter judgment in favor of AAMCO, as set forth in the Arbitrator’s

       Award. An appropriate Order follows this Memorandum.
